This case was tried in the County Court at Law in Dallas County on complaint and information charging appellant with violation of the provisions of the Pure Food Law, in that he was engaged in business as a butcher and left his meats exposed. When tried, the jury found appellant guilty and assessed his punishment at a fine of $50, from which judgment he prosecutes this appeal.
Appellant was tried on the 9th day of September, 1910, the term of court adjourning on the 31st day of October, the day on which his motion for new trial was overruled. The court granted twenty days after term time in which to prepare and file statement of facts and bills of exceptions. On November 24, the court made an order extending the time thirty days longer. This latter order was without warrant of law, and is void. The statement of facts and bills of exceptions were not filed until December 22, 1910, fifty-two days after the adjournment of court. The Assistant Attorney-General moves to strike out the statement of facts and bills of exceptions. In misdemeanor cases tried in the County Court, the court has no authority to grant more than twenty days after day of adjournment in which to file statement of facts and bills of exceptions, and the motion is sustained. Mueller v. *Page 355 
The State, 61 Tex.Crim. Rep., 135 S.W. 571; Misso v. The State, 61 Tex.Crim. Rep., 135 S.W. 1173; Hooper v. The State 62 Tex.Crim. Rep., 138 S.W. 396; McGowan v. The State, 63 Tex.Crim. Rep., 138 S.W. 402.
There being no statement of facts or bills of exceptions in the record we can consider, if the charge of the court submits the offense charged in the information, this court presumes that the trial court charged the law and all the law applicable to the facts in evidence. Wright v. The. State, 37 Tex. Crim. 146; Jones v. The State, 33 Tex.Crim. Rep.; Hall v. The State, 33 Tex.Crim. Rep.; Yawn v. The State,37 Tex. Crim. 205.
There is a motion to quash the information, alleging that the Pure Food Act of the Thirty-First Legislature (Session Acts, page 116), is unconstitutional; First. "Because the caption of the Pure Food Act does not specifically refer to and describe the offense with which this defendant is charged, and the said caption does not carry with it or provide for a penalty for violation of the act." The title has in it the clause "prescribing penalties for the violation of this act," and it is not necessary for the title of the Act to specifically refer to and describe the offense, this is done in the body of the Act. The object and purpose of the constitutional requirement as to the title is that legislators and others interested may receive direct notice of the subject of the Act so that they may be put upon inquiry as to its provisions and effect; it is not necessary to go into details in the title. The object and purpose of the statute is to secure to the people good and wholesome food, and this is sufficiently stated in the title. (Brown v. The State,57 Tex. Crim. 269; Johnson v. Martin, 75 Tex. 33; Newnom v. Williamson, 46 Texas Civil App., 615, 103 S.W. Rep., 656.) We have considered the various grounds in the motion and none of them point out any provision which would render the act unconstitutional, and the information charges an offense under the law.
Affirmed.
Prendergast, Judge, absent.